DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-8 in the reply filed on 2/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/627313, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-8 are not supported by the prior filed application because that application does not disclose a machine or system for making ionized alkaline ice including an ice machine/maker and medium as required by the claims.
Specification
The abstract of the disclosure is objected to because it is less than 5 lines/50 words and is further not representative of the claimed invention.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the system is configured…” renders the claims indefinite.  It is unclear as to whether both the machine and the system are so configured or if in the case of “a machine”, the configuration limitation is not required.
	Regarding claim 6, the recitation of “the filtration magnets” lacks proper antecedent basis. Note claim 6 is currently dependent from claim 4. Claim 5 does provide magnets; however, changing the dependency alone may still raise concerns. For example, if claim 6 were amended to depend from claim 5, there would remain concerns over “magnets” (claim 5) vs. “the filtration magnets” (claim 6) as well as “before” (claim 5) vs. “prior to” (claim 6).  
Regarding claim 8, several medium combinations listed appear to be incomplete for not including all four components required in the combinations such as combinations iv and viii.  Claim 8 appears to set forth “the medium comprises a combination of group II elements, rare earth minerals, metal reducing agents and mineral buffers” (emphasis added) thus suggesting that each combination have all four components and the selection of the precise component and amount thereof creates the permutations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2013/0026033) in view of Lee (KR 1020090075718), refer to English language machine translation.
Regarding claim 1, Ji discloses a machine/system (title/abstract) for making ionized alkaline ice (title/abstract, [0074]) in figures 1 and 3 comprising:
An ice machine or ice maker (300);
A medium for producing IA water ([220], [0073]) and 

Ji does not expressly disclose the use of a medium containing one or more group II elements and one or more rare earth minerals.
Lee discloses a filter for producing reduced alkaline water (title/abstract) wherein the filter includes group II elements (magnesium oxide, calcium oxide) and rare earth minerals (monazite) (see abstract, means to solve the problem) for producing alkaline reduced water for better withstanding disease problems and improved immunologic reinforcement as well as reduced harmful materials (effects of the invention).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to add to the medium (220) of Ji with the filter medium of Lee that has group II elements and rare earth minerals for the purpose of providing for reduction of harmful materials and immunological function reinforcement of the water as well as to produce ionized alkaline water.
Regarding claim 2, Ji further provides (figure 1) that the medium is located outside the ice machine/maker (clearly distinct element in figure 1).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2013/0026033) in view of Lee (KR 1020090075718), refer to English language machine translation in view of Arai (JP 2011/147789) refer to English language machine translation.
Regarding claim 3, Ji discloses all limitations set forth above.  Ji does not provide the medium within the ice machine/maker.
.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2013/0026033) in view of Lee (KR 1020090075718), refer to English language machine translation in view of Lee (USP 7,658,845).
Regarding claim 5, Ji discloses all limitations as set forth above.  Ji does not disclose magnets before, at, or after the medium.
Lee discloses a functional water purified (title/abstract) in figure 4 for changing water to alkaline water (abstract) having medium (32/33/34/35/36/37/38) with magnets (contained in tubes 31 and 39) that are before/at and after/at the medium (clearly illustrated in figure 4; note the magnets are considered at the medium as they are adjacent to it while also being at the front/before and back/after of the medium).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Ji to include magnets at/before/after as taught by Lee for the purpose of magnetizing the water for efficient absorption by the consumer as well as improved blood oxygen (C3/L55-65).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14 of U.S. Patent No. 10,351,449. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 4, ‘449 claims 1 and 14 provide a machine/system for making ionized alkaline ice (IA) including an ice machine/maker and a medium including the claimed compositions.
	Regarding claim 2, ‘449 claim 2 is identical thereto and therefore anticipates the claim.
	Regarding claim 3, ‘449 claim 3 is identical thereto and therefore anticipates the claim.
	Regarding claim 5, ‘449 claim 4 anticipates the claim by providing magnets front, at, or back of; i.e. before, at, or after the medium.
	Regarding claim 6, ‘449 claim 5 provides the positioning of the magnets prior to the IA water producing medium (in front is understood as prior to).
	Regarding claim 7, ‘449 claim 6 is identical thereto and therefore anticipates the claim.
	Regarding claim 8, ‘449 claim 14 provides the compositions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759